Citation Nr: 1000207	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1954 to October 
1954.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he incurred a bilateral knee disorder 
during service.  He maintains that this disorder was directly 
caused by service.  

The record contains a medical board report and a discharge 
report of medical examination.  These reports are dated in 
September 1954.  These reports indicate that the Veteran was 
discharged from service due to pre-service femur and tibia 
disorders.  The medical board found moreover that the 
Veteran's service did not aggravate these disorders.  

The record does not contain an enlistment report of medical 
examination, which may have noted a pre-service lower 
extremity disorder.  And the Veteran's service treatment 
records are not in the claims file because they were 
apparently destroyed while in possession of the government.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  As such, it is not 
possible to determine whether the Veteran in fact had a pre-
service leg and/or knee disorder.  See 38 U.S.C.A. §§ 1111, 
1153.  

Based on this background, the Board finds VA medical inquiry 
warranted here.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current knee disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  To the extent medically 
feasible, the examiner should 
provide an opinion as to whether 
the evidence clearly and 
unmistakably demonstrates that 
the veteran had a disorder of the 
knees at the time he entered 
military service.

3.   If the evidence clearly and 
unmistakably demonstrates that 
the veteran had a disorder of the 
knees at the time he entered 
military service, then please 
further opine whether such knee 
disorder was clearly and 
unmistakably not aggravated 
beyond natural progress during 
service.   Any conclusion reached 
should be supported by a 
rationale.  

3.  If, and only if, the examiner finds 
that the Veteran did not clearly and 
unmistakably have a pre-service knee 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's current 
knee disability is attributable to his 
service between March and October 1954.  
Any conclusion reached should be 
supported by a rationale.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



